DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
 Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 23 is objected to because of the following informalities:  lines 1-2, the limitation “the molded underfill” needs to be changed to “the molder underfill material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 (and dependent claims 25-26 dependent thereon), the limitation “wherein the molded underfill material has a second interface with the first routing layer of the first interconnect structure” is not supported by the original disclosure.  It is noted that claim 24 depends on claim 21, claim 21 recites “a first routing layer on a side [top side] of the first core substrate facing away from the redistribution structure”.  However, Fig. 3B of the present invention shows the molded underfill material 402 has a second interface with the routing layer of the first interconnect structure on a side (bottom side) of the first core substrate 302 facing toward but not away from the redistribution structure 200 as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (US 2020/0006176).
Regarding claim 27, Tsai (Fig. 2) discloses a method of manufacturing a semiconductor package, the method comprising: placing a first interconnect structure  130A and a second interconnect structure 130B in electrical connection to a first side of a redistribution structure 120, wherein each of the first interconnect structure and the second interconnect structure is free of active devices (i.e., passive elements, [0034]), wherein the first interconnect structure 130A and the second interconnect structure 130B is spaced apart by a gap; placing a molded underfill material 160 over the redistribution structure, wherein the molded underfill material 160 covers a first sidewall of the first interconnect 130A within the gap, a second sidewall of the first interconnect structure 130A outside the gap, and a surface of the first interconnect structure 130A adjacent the redistribution structure 120, wherein a height of the second sidewall covered by the molded underfill material 160 is greater than a height of a portion of the first sidewall covered by the molded underfill material portion 163 (not labeled in Fig. 2, labeled in Fig. 1K).
Regarding claims 28-31, Tsai (Fig. 2) further discloses: the molded underfill material 160 covers all of the second sidewall; the first interconnect structure 130A comprises a core substrate 132 ([0030]); the molded underfill material 160 has an interface with the core substrate 132 of the first interconnect structure 130A; and a surface of the molded underfill material 160 facing away from the redistribution structure 120 and within the gap is spaced apart from a surface of the core substrate 132 facing away from the redistribution structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2020/0006176) in view of Agarwal et al (US 2021/0057352).
Regarding claim 32, Tsai further disclose removing the carrier 110 (Fig. 1G and [0062]) but does not disclose mounting a semiconductor device adjacent to a second side of the redistribution structure.
However, Agarwal (Figs. 11 and 13) teaches a method comprising removing a carrier 160 from a redistribution layer 115 and mounting a semiconductor device 373 adjacent to a second side of the redistribution structure that is opposite the first side of the redistribution structure.  Accordingly, it would have been obvious to modify the method of Tsai by mounting a semiconductor device adjacent to a second side of the redistribution structure in order to electrically connect the semiconductor device to the first and second interconnect structures through the redistribution structure that would provide a high-density cross link between the semiconductor device and the first and second interconnect structures for high speed signal transmission, as taught by Agarwal ([0054]).
Regarding claim 33, Agarwal (Fig. 13) further teaches attaching connectors 376 over the second side of the redistribution structure; and attaching the semiconductor device 373 over the connectors.
Claims 1-4, 6-7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 10,630,296).
Regarding claim 1, Lee (Figs. 24O-25W) discloses a method comprising: forming a redistribution structure 561 (column 300, lines 42-44) on a carrier 552 (Fig. 25K); attaching a first interconnect structure 100 and a second interconnect structure 100 on a first side of the redistribution structure (Fig. 25L), wherein after the attaching, a first gap is disposed between a sidewall of the first interconnect structure and a sidewall of the second interconnect structure, wherein the first gap has a first height measured from the first side of the redistribution structure to a surface of the first interconnect structure opposite the redistribution structure; and depositing a molded underfill material 564 around the first interconnect structure, the molded underfill material 564 having a second height within the first gap and having a third height on an opposite side of the first interconnect structure from the second interconnect structure (Fig. 25M), the second height being less than the first height and the third height, wherein the molded underfill material 564 within the first gap is in contact with the redistribution structure 561.
Lee’s Fig. 25W does not disclose mounting external electrical connectors on a side of the first interconnect structure facing away from the redistribution structure and on a side of the second interconnect structure facing away from the redistribution structure.
However, Lee further discloses a method of forming a modified embodiment (Fig. 35C) comprising: mounting external electrical connectors 77 on a side of the first interconnect structure 100 facing away from the redistribution structure and on a side of the second interconnect structure 100 facing away from the redistribution structure.  Accordingly, it would have been obvious to modify the method of Fig. 25W by including the steps of mounting external electrical connectors on a side of the first interconnect structure facing away from the redistribution structure and on a side of the second interconnect structure facing away from the redistribution structure (as taught by Fig. 35C) in order to provide electrical connections between the stack packages (Fig. 36A), according to the requirements of the circuit application layouts. 
Regarding claims 2-4 and 6-7, Lee (Figs. 24O-25W) further discloses: the redistribution structure 561 is part of a system package that has a size of greater than 90 mm2 (i.e., corresponding to size of substrate 552, column 296, lines 56-65); removing the carrier 552 (portion of 552 removed in Figs. 25O-25P) and mounting a semiconductor device (Fig. 36A) adjacent to a second side of the redistribution structure that is opposite the first side of the redistribution structure; attaching the first interconnect structure 100 and separately attaching the second interconnect structure 100 (Fig. 25L); and the carrier 552 is a wafer or a panel (column 296, lines 56-65).
Regarding claim 21, Lee (Figs. 24O-25W) discloses a method of manufacturing a semiconductor package, the method comprising: placing a first interconnect structure  100 in electrical connection to a first side of a redistribution structure 561 (column 300, lines 42-44), wherein the first interconnect structure 100 comprises a first core substrate (2, 20) (labeled in Fig. 24O); placing a second interconnect structure 100 in electrical connection to the first side of the redistribution structure 561, wherein the second interconnect structure 100 comprises a second core substrate (2, 20) (labeled in Fig. 24O), wherein the second interconnect structure 100 is spaced apart from the first interconnect structure 100, wherein the first interconnect structure has a first sidewall adjacent to the second interconnect structure and a second sidewall facing away from the second interconnect structure; placing a molded underfill material 564 (Fig. 25M) around the first interconnect structure, wherein the molded underfill material 564 has a first surface facing away from the redistribution structure, wherein a first distance from the redistribution structure 561 to the first surface of the molded underfill material 564 adjacent the first sidewall of the first interconnect structure is less than a second distance from the redistribution structure to the first surface of the molded underfill material adjacent the second sidewall of the first interconnect structure (Fig. 25M); and placing a semiconductor device (stack devices, Fig. 36A) in electrical connection to a second side of the redistribution structure opposite the first interconnect structure.
Lee does not disclose a first routing layer on a side of the first core substrate facing away from the redistribution structure and a second routing layer on a side of the second core substrate facing away from the redistribution structure.
However, Lee further discloses a method of forming a modified embodiment (Fig. 35C) comprising: a first routing layer 77 on a side of the first core substrate facing away from the redistribution structure and a second routing layer 77 on a side of the second core substrate facing away from the redistribution structure. Accordingly, it would have been obvious to modify the method of Fig. 25W by including the forming of a first routing layer on a side of the first core substrate facing away from the redistribution structure and a second routing layer on a side of the second core substrate facing away from the redistribution structure (as taught by Fig. 35C) in order to provide electrical connections between the stack packages (Fig. 36A), according to the requirements of the circuit application layouts.
Regarding claims 22-23, Lee (Figs. 24O-25W) further discloses: the semiconductor package is a system package (abstract); and after the placing the molded underfill material, the molded underfill material 564 has a first interface with a protection layer 42 (labeled in Fig. 24O, layer 42 is a bottom layer of structure 100 covered by molding) of the first interconnect structure 100.
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to independent claim 27, Applicant argues that Tsai fails to disclose “wherein each of the first interconnect structure and the second interconnect structure is free of active devices” as newly recited.
This argument is not persuasive because Tsai does teach the quoted limitation above (i.e., passive elements, [0034]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817